In the
 United States Court of Appeals
                For the Seventh Circuit
                        ____________

No. 01-3693
NAZANI YADEGAR-SARGIS,
                                                       Petitioner,
                               v.

IMMIGRATION AND NATURALIZATION SERVICE,
                                                      Respondent.
                        ____________
                   Petition for Review of an Order
               of the Board of Immigration Appeals.
                           No. A71-849-557
                        ____________
        ARGUED JUNE 3, 2002—DECIDED JULY 22, 2002
                        ____________


  Before BAUER, RIPPLE and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. Nazani Yadegar-Sargis, an Iranian,
overstayed her visitor’s visa, and, consequently, the INS in-
stituted deportation proceedings against her. Ms. Sargis
conceded deportability but sought asylum and withhold-
ing of deportation. After a hearing, the Immigration Judge
(“IJ”) issued a ruling in which he denied asylum and with-
holding of deportation but granted Ms. Sargis voluntary
departure. The Board of Immigration Appeals (“BIA” or
“Board”) affirmed the IJ’s decision. Ms. Sargis now seeks
further review in this court. For the reasons given in the
following opinion, we must deny the petition and affirm the
decision of the Board.
2                                                         No. 01-3693

                                   I
                         BACKGROUND
                                  A.
  We begin by setting forth the basic facts from the adminis-
                         1
trative record before us. Ms. Sargis is a seventy-one year

1
   During oral argument before this court, counsel for Ms. Sargis
recounted additional facts that, upon study of the administrative
record, we find not to have been part of the administrative record.
For instance, counsel stated that revolutionary guards were stationed
not only outside the church, but also inside the church to oversee the
services. However, neither Ms. Sargis nor her niece testified that
guards were inside the church building. Additionally, counsel stated
that guards watched women while in the church to make sure they
did not remove their head covering—even momentarily—to receive
a blessing from the priest. Again, however, there was no testimony
that the guards engaged in such activity. With respect to the ration-
ing of food, counsel stated that Ms. Sargis was forced to go to a
mosque to receive her ration coupons. The testimony in the record
was that government agents took the coupons at the stores and did
not stop store owners from forcing Armenians to the back of the line
(and may have done this themselves as well). There is no testimony
in the record concerning where Ms. Sargis obtained the ration cou-
pons. Finally, we understood counsel to say that there was a govern-
ment-sanctioned hierarchy of punishment for failing to adhere to the
Islamic dress code: For the first offense, the offender would be spray
painted and for the second offense, the offender would be sprayed
with acid. The testimony from Ms. Sargis’ niece was that “Hezbollah
radicals” would administer this punishment indiscriminately;
“[s]ometimes it wasn’t a paint. Sometimes it was chemical like acid.”
A.R.51-52.
  We do not mean to impugn, in any way, counsel’s integrity by
pointing out these discrepancies. It may well be that, from sources
outside the administrative record, counsel has learned of these facts.
Nevertheless, we are bound by the administrative record and cannot
consider matters not before the IJ or the BIA. See Al Najjar v. Ashcroft,
                                                         (continued...)
No. 01-3693                                                           3

old native and citizen of Iran. An Armenian Christian, she
first began to experience difficulties in Iran when the
Ayatollah Khomeini came to power. According to Ms.
Sargis, the new government forced her husband to retire
from his job solely because he was Armenian. He found
another job with a foreign construction company; however,
that company eventually shut down. Ms. Sargis testified
that her husband was unable to find other work because
he was Armenian and Christian. The government, how-
ever, did give Ms. Sargis’ husband his pension.
  At the time that the Ayatollah overthrew the Shah,
many Armenian schools were closed. Those that remained
open were forced to teach Islam and to accept Moslem
students. At that time, Ms. Sargis and her husband sent
their only child, a son, to live in Italy where he could study
in an Armenian school and would not have to learn the
Islamic faith.
  After Ms. Sargis and her husband sent their son abroad,
government soldiers came to their home in Tehran looking
for him. Several times government agents interrogated her
                                                        2
and her husband and took her husband to the Komiteh
for further questioning. Ms. Sargis believes that these
intrusions aggravated her husband’s heart condition—
a condition of which the agents were aware. Ms. Sargis’
husband died from his heart condition in 1988, and the
government stopped sending agents to her home after his


1
  (...continued)
257 F.3d 1262, 1278 & n.5 (7th Cir. 2001) (stating that the general rule
“that the court may not go outside the administrative record” applies
to “transitional aliens”—those placed in deportation proceedings
before April 1, 1997).
2
  From the record, it appears that the Komiteh is a religious or rev-
olutionary tribunal. See A.R.52, 70.
4                                                    No. 01-3693

death. After her husband’s death, Ms. Sargis did continue to
receive his pension.
  Ms. Sargis stated that she suffered other hardships be-
cause she was Armenian. Specifically, she had difficulty
obtaining food. After waiting hours in food rationing lines,
she often was forced to the end of the line or told there was
nothing for her because she was Armenian. When fellow
Armenians objected to this treatment, they were beaten or
told to leave the country. Ms. Sargis was forced to change
her diet and obtain food through the black market because
of these actions.
  Ms. Sargis also was forced to wear the Islamic garb. Twice
she was approached by the police and was cited for not
following the Islamic dress code. Her niece, who lived with
Ms. Sargis at the time, was spray painted by Islamic ex-
tremists when she went out in public without her scarf to
                3
cover her face. Although Ms. Sargis opposed the dress
code, after this incident she complied out of fear for her
safety.
  Ms. Sargis also testified that government agents were
stationed at the front gates of her church and hassled young
girls and women as they entered church; specifically, they
would “complain about your hair or something.” A.R.82.
When the women came out of church, government agents
sometimes would take the women for questioning and
“if you have a cross . . . on you, and they’ll just grab the
cross and throw it or something.” Id.
  After Ms. Sargis’ husband died, she left Iran and entered
the United States as a visitor for pleasure on August 30,


3
  Ms. Sargis’ niece also testified that sometimes women who went
out without their faces covered were sprayed with acid and women
who wore lipstick often would have their lips rubbed with pieces of
glass.
No. 01-3693                                                 5

1991. She has remained in the United States since that time
and has resided with her niece outside Chicago.
  Ms. Sargis’ son now lives in Italy. She has one sister and
two nieces who reside in Chicago. She no longer has rela-
tives residing in Iran.


                             B.
  Ms. Sargis was placed in deportation proceedings on July
2, 1993. At the hearing before the IJ, Ms. Sargis and her
niece testified to the facts we have set forth. After hearing
the testimony and reviewing the submitted documentation,
the IJ denied Ms. Sargis’ application for asylum.
  The IJ characterized Ms. Sargis’ claims as based on her
religion and her gender:
    The respondent’s contention is that she has a gender-
    based claim, namely, she felt compelled to wear an
    Islamic or Moslem dress, the hedjab, because she feared
    the consequences if she did not, that wearing this
    dress was contrary to her religious beliefs and prac-
    tices, particularly to her Armenian Christian faith, and
    as a result of this compulsion by the state and by society
    she was denied the free practice of her religion.
A.R.34. The IJ further noted that “[t]he respondent in fact
did wear the dress. She was never harmed on any occasion
because of what she wore. She was never arrested or im-
prisoned or even harassed by non-governmental authorities
at any time. She did attend church.” Id. at 35. Consequently,
the IJ concluded that Ms. Sargis’ experiences did not rise
to the level of persecution. The IJ, however, did grant
Ms. Sargis voluntary departure.
  The BIA affirmed the IJ’s opinion in its entirety. The BIA
characterized Ms. Sargis’ claim as persecution “by funda-
6                                               No. 01-3693

mentalist Muslims in Iran due to her religious beliefs as a
Christian Armenian, and due to her refusal to comply with
the traditional Muslim dress code.” A.R.2. The BIA first
evaluated Ms. Sargis’ claims of past persecution. The BIA
characterized persecution as an “extreme concept” and
stated that Ms. Sargis’ experiences in Iran did not rise to
this level. Id. at 3. In making its determination, the BIA
acknowledged that Ms. Sargis had been forced to wear the
Muslim garb for fear of being attacked, that she had suf-
fered discrimination with respect to food rationing be-
cause she was Armenian, and that her son was forced to
go abroad to study his native language and culture. Al-
though “deplorable,” these incidents constituted harass-
ment, not persecution. Id.
  The BIA also found that Ms. Sargis had not established a
well-founded fear of future persecution. Again, the BIA ac-
knowledged harassment and discrimination by the Iranian
government against Christians, but held that it did not rise
to the level of persecution. The BIA similarly rejected Ms.
Sargis’ argument that she would suffer persecution on ac-
count of her membership in a social group “consisting of
Christian women who fear the threat of persecution for
failing to conform to the dress code imposed by Islamic
laws.” Id. The BIA acknowledged that the women who
shared this plight may qualify as a particular social group
for the purposes of asylum law:
    To the degree that the respondent and other women in
    her proposed group oppose the dress code because they
    feel it is an imposition of the Islamic religion on them,
    we would find the members of this group should not be
    required to change their opposition because it is funda-
    mental to their individual identities or consciences.
Id. The BIA nevertheless rejected Ms. Sargis’ argument that
she would suffer persecution because of her membership in
this group:
No. 01-3693                                                  7

    [W]e note that the respondent always complied with the
    dress code while living in Iran, and she has indicated
    that, if returned to Iran, she would continue to conform
    to the dress code. Despite the Islamic dress code, the
    respondent continued to practice her Christian religion
    in Iran. The respondent has not testified that she will
    willingly oppose the Islamic law by refusing to wear the
    required clothing. Thus, we do not accept that the re-
    spondent’s actions reflect that her opposition to the
    Islamic law is fundamental to her individual identity or
    conscience. Therefore, the respondent has not estab-
    lished her membership in the particular social group.
Id. Ms. Sargis timely sought relief from this court.


                              II
                       DISCUSSION
                              A.
  “Asylum eligibility ‘is a factual determination which we
review under the substantial evidence test.’ ” Petrovic v. INS,
198 F.3d 1034, 1037 (7th Cir. 2000) (quoting Sivaainkaran v.
INS, 972 F.2d 161, 163 (7th Cir. 1992)). “We shall disturb
the BIA’s findings ‘only if the record lacks substantial evi-
dence to support its factual conclusions.’ ” Ambati v. Reno,
233 F.3d 1054, 1059 (7th Cir. 2000) (quoting Malek v. INS, 198
F.3d 1016, 1021 (7th Cir. 2000)). This court may not reverse
the BIA’s determination simply because it would have de-
cided the case differently. See Anton v. INS, 50 F.3d 469, 472
(7th Cir. 1995).
  Congress has given the Attorney General discretion to
grant asylum if an applicant qualifies as a refugee under
8 U.S.C. § 1101(a)(42)(A). The Immigration and Nationality
Act (“INA”) defines “refugee” as
8                                                 No. 01-3693

    any person who is outside any country of such person’s
    nationality . . . and who is unable or unwilling to return
    to, and is unable or unwilling to avail himself or herself
    of the protection of, that country because of persecution
    or a well-founded fear of persecution on account of race,
    religion, nationality, membership in a particular social
    group, or political opinion . . . .
8 U.S.C. § 1101(a)(42)(A).
  In order to qualify as a refugee, the asylum applicant
must establish that he has a well-founded fear of future
persecution based on one of the statutorily protected cat-
egories. An alien may establish fear of future persecution
in one of two ways. See Marquez v. INS, 105 F.3d 374, 379
(7th Cir. 1997). First, he may establish that he endured past
persecution. See id. If he meets this requirement, there is
a rebuttable presumption that he has a well-founded fear of
future persecution and therefore should be granted asylum.
See Asani v. INS, 154 F.3d 719, 722 (7th Cir. 1998). Alterna-
tively, the asylum applicant may come forward with evi-
dence that he will endure persecution if returned to his
country of origin. See Marquez, 105 F.3d at 379.


                              B.
  We first address whether the record supports the determi-
nation that Ms. Sargis has failed to establish that she has
suffered past persecution on account of her Armenian eth-
nicity and her religious affiliation.
   In this regard, Ms. Sargis points to the fact that, when she
lived in Iran, she was forced to the end of food rationing
lines, that guards were posted at her church and harassed
women as they came in (and took some for questioning
when they departed) and that she was forced, under threat
of imprisonment or bodily harm, to wear the Islamic garb.
No. 01-3693                                                        9

   Although “persecution encompasses more than threats
to life or freedom,” Tamas-Mercea v. Reno, 222 F.3d 417, 424
(7th Cir. 2000), such actions must “rise above the level of
mere ‘harassment’ to constitute persecution,” Sofinet v. INS,
196 F.3d 742, 746 (7th Cir. 1999). “Types of actions that
might cross the line from harassment to persecution include:
‘detention, arrest, interrogation, prosecution, imprisonment,
illegal searches, confiscation of property, surveillance, beat-
ings, or torture.’ ” Begzatowski v. INS, 278 F.3d 665, 669 (7th
Cir. 2002) (quoting Mitev v. INS, 67 F.3d 1325, 1330 (7th Cir.
1995)).
  Ms. Sargis undoubtedly has endured harassment and
hardship in Iran on the basis of her ethnicity and religious
affiliation. She has been confronted by police because her
dress did not conform to the requirements imposed by the
dominant religion, interrogated concerning her son and
forced to the end of rationing lines. However, Ms. Sargis
never was detained; she was not physically assaulted; she
did not suffer extreme economic deprivation; nor was she
the direct subject of a physical threat. We must conclude
that, under our precedent, the evidence of record does not
compel a finding of persecution. See Begzatowski, 278 F.3d at
670 (holding that being repeatedly forced into life-threaten-
ing situations constituted persecution); Asani, 154 F.3d at
725 (stating that “it is likely that the events described by
Asani—being beaten resulting in the loss of two teeth,
deprived of food and water, detained in a cell with no room
to sit, and chained to a radiator—are sufficiently serious to
                                              4
rise beyond the level of mere harassment”).


4
   Ms. Sargis seems to fault the BIA for failing to consider the
subjective component of establishing a well-founded fear of persecu-
tion and failing to balance the subjective and objective components
                                                       (continued...)
10                                                       No. 01-3693

                                  C.
  Ms. Sargis also submits that the BIA erred in determining
that she did not have a well-founded fear of persecution
based on her membership in a particular social group—
Christian women who oppose wearing the Islamic garb.
She asserts that, if returned to Iran, she will suffer persecu-
tion on the basis of her membership in this group.
   This court has held that “[t]o qualify for asylum based on
group membership, an alien must: 1) identify a particular
social group; 2) establish that she is a member of that group;
and, 3) establish that her well-founded fear of persecution
is based on her membership in that group.” Sharif v. INS, 87
F.3d 932, 936 (7th Cir. 1996). The common characteristic that
defines the social group “must be one that the members
of the group either cannot change, or should not be required
to change because it is fundamental to their individual
identities or consciences.” Lwin v. INS, 144 F.3d 505, 512
(7th Cir. 1998) (internal quotation marks and citations omit-
ted).
  Evaluating the evidence according to the standards set
forth above, Ms. Sargis’ first burden is to identify a particu-


4
  (...continued)
of that requirement. This court has stated: “To establish a well-
founded fear of persecution, an applicant must show both that he
genuinely fears being persecuted and that his fear is objectively
reasonable.” Bereza v. INS, 115 F.3d 468, 472 (7th Cir. 1997) (citations
omitted). Neither the IJ nor the BIA doubted the veracity of Ms.
Sargis’ statements or the basis for her fears; instead, both the IJ and
the BIA focused on the nature of the actions that caused her fear and
determined that those actions did not constitute persecution under
the statute. The fact that the IJ and the BIA failed to dwell on the
subjective component—after finding that the objective component
was not met—was not error.
No. 01-3693                                                         11

lar social group. With respect to this element, we believe
that Ms. Sargis has met her burden. Ms. Sargis identified
in her brief the group of Christian women in Iran who do
not wish to adhere to the Islamic female dress code. This
group is virtually indistinguishable from social groups
recognized by other circuits. See Fatin v. INS, 12 F.3d 1233
                                                            5
(3d Cir. 1993); Safaie v. INS, 25 F.3d 636 (8th Cir. 1994).


5
   In Fatin v. INS, 12 F.3d 1233 (3d Cir. 1993), the petitioner had left
Iran prior to the Shah’s downfall in 1978. She overstayed her student
visa, and the INS began deportation proceedings. In those proceed-
ings, Fatin claimed that she was entitled to asylum because she
would be persecuted upon her return to Iran on the basis of her
membership in the social group of “Iranian women who refuse to
conform to the government’s gender specific laws and social norms.”
Fatin, 12 F.3d at 1241. The court determined that the “particular
social group” limited in this way,
    may well satisfy the BIA’s definition of that concept, for if a
    woman’s opposition to the Iranian laws in question is so
    profound that she would choose to suffer the severe conse-
    quences of noncompliance, her beliefs may well be characterized
    as so fundamental to [her] identity or conscience that [they]
    ought not be required to be changed.
Id. (quoting Matter of Acosta, 19 I&N Dec. 211, 234 (BIA 1985)).
However, the Third Circuit found that Fatin did not fall within the
social group she had defined. Fatin had based her claim primarily on
the Islamic dress requirements. “[B]ut,” continued the court, “the
most that the petitioner’s testimony showed was that she would find
that requirement objectionable and would seek to avoid compliance
if possible.” Id. Fatin never testified that she would refuse to comply
with the requirements or that wearing the chador was “so deeply
abhorrent to her that it would be tantamount to persecution”; she
testified “only that she ‘would try to avoid’ wearing a chador as
much as she could.” Id. The court concluded that “[t]his testimony
does not bring her within the particular social group that she has
defined—Iranian women who refuse to conform with those require-
ments even if the consequences may be severe.” Id.
                                                          (continued...)
12                                                      No. 01-3693



5
   (...continued)
   The Third Circuit also considered whether Fatin’s testimony
placed her within another “particular social group”—“consisting
of Iranian women who find their country’s gender-specific laws
offensive and do not wish to comply with them”—for which she
would be persecuted if she returned to Iran. Id. The Third Circuit
determined, however, that even if the group was broadened in this
way, Fatin still could not meet the requirements for asylum because
she could not show that “the consequences that would befall her
as a member of that group would constitute ‘persecution.’ ” Id. at
1241-42. The court explained that Fatin “would have two options
if she returned to Iran: comply with the Iranian laws or suffer se-
vere consequences.” Id. at 1242. The court agreed that the conse-
quences of noncompliance would constitute persecution; however,
it also had to consider whether the alternative “—compliance—
would also constitute persecution.” Id. In considering this option, the
Third Circuit accepted the fact that persecution could “include
governmental measures that compel an individual to engage in
conduct that is not physically painful or harmful but is abhorrent
to that individual’s deepest beliefs,” such as forcing an individual
to renounce her religious beliefs or to desecrate an important
religious object. Id. These government actions, the court stated,
would constitute torture only “if directed against a person who
actually possessed the religious beliefs or attached religious impor-
tance to the object in question.” Id. The evidence, however, estab-
lished that, although Fatin found the clothing requirements objec-
tionable, they were not “so profoundly abhorrent [to her] that
[they] could aptly be called persecution.” Id. Consequently, the court
determined that the petitioner did not qualify for asylum based
on her membership in a social group.
  The Eighth Circuit reached a similar conclusion in Safaie v. INS,
25 F.3d 636 (8th Cir. 1994). In that case, the petitioner asserted that
she was entitled to asylum on the basis of her belonging to the
particular social group “defined as those Iranian women who
advocate women’s rights or who oppose Iranian customs relating to
dress and behavior.” Id. at 640. Following the Third Circuit, the court
acknowledged that a group of women “who refuse to conform and
                                                         (continued...)
No. 01-3693                                                       13

  Ms. Sargis also meets the second requirement—she falls
                                    6
within this particular social group. Furthermore, the con-
sequences of failing to comply with the dress code—beat-
ings, imprisonment, and being physically abused (such as
having your lips rubbed with glass) clearly constitute per-
secution under the INA.
  Nevertheless, we cannot say that the record before us
conclusively establishes that Ms. Sargis has been persecuted
on the basis of her inclusion within this group; certainly,
the determination of the Board to the contrary cannot be
characterized as unsupported by the record. In order for
Ms. Sargis to qualify as a refugee, she also has to establish


5
  (...continued)
whose opposition is so profound that they would choose to suffer the
severe consequences of noncompliance” would fit the definition of
a particular social group. Id. However, the court ultimately rejected
the asylum claim because, although the petitioner had taken “some
affirmative steps to articulate her opposition,” the court could not
say that requiring the petitioner to comply with the “gender-specific
laws would be so profoundly abhorrent that it could aptly be called
persecution.” Id. (internal quotation marks and citations omitted).
   The language employed by our colleagues in the other circuits,
although perhaps quite appropriate for the fact situations before
them, raises a significant ambiguity when taken out of its immediate
context. Although it would seem appropriate to require that the
government-imposed requirement be one that affects a deeply held
belief, it is unclear to us why the victims must be willing to suffer
whatever consequence may be visited on them as a prerequisite to
claiming persecution. The law does not impose an absolute require-
ment that one be willing to suffer martyrdom to be eligible for
asylum.
6
  Ms. Sargis would not fall within the narrower category of women
who refuse to wear the Islamic garb; she has complied with this
requirement and has indicated that she will continue to comply with
this requirement if returned to Iran.
14                                                No. 01-3693

that complying with the dress code would, for her, rise
to the level of persecution. See Fatin, 12 F.3d at 1242. When
asked whether she objected to wearing the Islamic dress,
Ms. Sargis replied that “[t]his is not our Armenian culture,
its not our dress. We don’t . . . we don’t dress this kind of
things.” A.R.83. When asked whether she considered it a
religious practice, she responded that “[w]hen they want us
to wear the same thing that . . . as the religion wants . . .
wants them to do, it’s kind of forcing you to accept their
religious . . . .” Id. Finally, in response to the question from
her counsel whether she felt “that the dress code infringed
on [her] religious practice?” A.R.85, Ms. Sargis responded,
“Yes, its against my religion. I think that they tried slowly
to take . . . to change us into Islam religion.” Id. at 86.
However, Ms. Sargis also testified that she complied with
the dress code, id. at 91, and, because of her compliance, she
was not stopped from attending church, id.
   We do not believe that Ms. Sargis’ testimony compelled a
finding by the Board that complying with the Islamic dress
requirements would constitute persecution for her. First,
when asked why she objected to the dress, her first response
was that it was not her culture. Second, although she tes-
tified that she believed that the dress code was a way to
force Christians to conform to Islam, she did not testify that
it violated a specific tenet of her faith. Finally, Ms. Sargis
had complied with the dress code while she lived in Iran
and, as long as she did so, was not prevented from attend-
ing church and practicing her faith. Consequently, because
the evidence could be interpreted such that the dress re-
quirements are not “abhorrent to [Ms. Sargis’] deepest
beliefs,” Fatin, 12 F.3d at 1242, we cannot say that the BIA’s
determination to deny asylum on this basis is without
support in the record.
  We faced a similar, although not identical, claim of
persecution based on social group membership in Sharif,
No. 01-3693                                                           15

87 F.3d 932. In Sharif, the petitioner claimed that she would
be persecuted upon her return to Iran on the basis of her
status as a “westernized woman.” Id. at 934. We accepted
for the sake of argument that “westernized women” consti-
tuted a cognizable social group. However, the court deter-
mined that
    Sharif is still unable to demonstrate a reasonable fear of
    persecution because of her membership in that group.
    There is no evidence to suggest that Sharif is either un-
    able or unwilling to comply with Iranian law when she
    returns to Iran. Sharif has no history of objecting to
    Iran’s social code. Nor is there any evidence to suggest
    that Sharif will voice her opposition to Iranian law
    when she returns.
Id. at 936. The court therefore concluded that “Sharif’s
inability to enjoy the freedoms enjoyed by American women
does not equate with a threat of affirmative persecution by
the Iranian regime based on Sharif’s ‘pro-western views.’ ”
    7
Id.


7
  In a slightly different context, an en banc Ninth Circuit reached a
similar conclusion. In Fisher v. INS, 79 F.3d 955 (9th Cir. 1996) (en
banc), a native and citizen of Iran claimed that, if she were returned
to Iran, she would suffer persecution on account of her political
beliefs—specifically her opposition to the Islamic dress code for
women. The Ninth Circuit rejected this claim because Fisher could
not establish that the Iranian government’s “ ‘potential act of per-
secution stemmed from its desire to single [her] out for unique
punishment because of [her] actually-held or perceived-to-be-held
political or religious beliefs.’ ” Id. at 962 (quoting Abedini v. INS, 971
F.2d 188, 192 n.1 (9th Cir. 1992)). According to the court,
    Fisher failed to show that Iran punished her because of her
    religious or political beliefs, or that, if she returned to Iran, she
    would violate the regulations because of her beliefs, thereby
                                                           (continued...)
16                                                        No. 01-3693

                                   D.
  We are constrained to point out an additional matter that
immigration authorities ought to consider before deporting
Ms. Sargis to Iran. We take note of the very significant delay
that this case experienced during the administrative proc-
ess. Deportation proceedings first were instituted against
Ms. Sargis in 1993. Today, almost a decade later, at the age
of seventy-one, she faces deportation to a country in which,
according to the record, she has no close relatives. Although
we are bound by the record to sustain the Board’s determi-
nation that Ms. Sargis will not be subject to persecution on
the basis of her religion or social group, the practical reality
is that, given her age and her attempt to remain in the
United States, she cannot expect a warm welcome or a very
easy life. In fact she probably can expect, given her age,
a very hard life. Inasmuch as the difficulties that she prob-


7
    (...continued)
        triggering government action. No evidence suggests that Fisher
        ever spoke out against the government’s political or religious
        practices or even publicly articulated any political or religious
        opinions. Although she stated that she is against the Khomeini
        regime and disagrees with its theory of Islam, she introduced no
        evidence suggesting that the three incidents she described were
        related to these beliefs.
         There also is no evidence suggesting that if she returned to
      Iran, Fisher would not conform with the regulations. Indeed, she
      testified that the veil incident occurred because she mistakenly
      left several strands of hair outside her veil, not because she
      intended to make a political or religious statement.
Id. at 962-63 (internal quotation marks and citations omitted).
Consequently, because Fisher’s compliance with the dress code did
not implicate a fundamental belief and because Fisher had complied
with the code in the past, compliance did not rise to the level of
persecution.
No. 01-3693                                               17

ably will endure are age-related, the INS must bear sig-
nificant responsibility for the situation. To the extent that
there exist further steps that may permit this applicant to
avoid these difficulties, it is, we respectfully suggest, the
responsibility of immigration officials to give them very
serious consideration.


                        Conclusion
  For the reasons set forth in this opinion, we must deny
the petition for review and affirm the decision of the Board.
                                                  AFFIRMED

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                    USCA-97-C-006—7-22-02